J-A15016-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RICHARD A. SPRAGUE, ESQUIRE                        IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellant

                       v.

JILL PORTER, PHILADELPHIA
NEWSPAPERS, LLC, PHILLY ONLINE, LLC,
PMH ACQUISITION, LLC, PHILADELPHIA
MEDIA HOLDINGS, LLC

                            Appellees                   No. 1649 EDA 2013


                  Appeal from the Order Entered May 17, 2013
              In the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): 2930 January Term, 2010


BEFORE: PANELLA, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED AUGUST 26, 2014

        Richard A. Sprague, Esquire, appeals from the order of the Court of

Common Pleas of Philadelphia County, which granted summary judgment in

favor of Jill Porter, Philadelphia Newspapers, LLC, Philly Online, LLC, PHM

Acquisition, LLC and Philadelphia Media Holdings, LLC. We affirm based on the

thorough opinion of the Honorable Lisa M. Rau.

        The trial court set forth the underlying facts of this case as follows:

        Philadelphia Attorney Richard A. Sprague (Appellant) represented
        his friend State Senator Vincent J. Fumo during a federal
        investigation and prosecution for public corruption and obstruction
        of justice. Senator Fumo was charged, among other things, with
        deleting emails and wiping computer hard drives during the federal
        investigation. On February 8, 2007, Mr. Sprague called a press
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A15016-14



     lawyer not me
     emails during the federal investigation.   Sometime later, Mr.
                                     onal relationship with Senator
     Fumo changed and they parted ways. In February 2009, Mr.

     trial. Mr. Sprague testified that notwithstanding what he said at
     the press conference two years earlier, he had never believed



     Philadelphia Daily News reporter Jill Porter had been covering
     the public corruption trial in her weekly column from the beginning.
     She attended the earlier press conference and the trial. Two days


                                             eek. But he acknowledged



     deleting the emails. She then quoted his recent trial testimony
     when he admitted that he had never believed the story he told



                                                             adelphia

       on behalf of a client?




     See Ct. Ex. A, Jill Porter, The law, duty, and truth, PHILA. DAILY
     NEWS


     sure seems underhanded and immoral to me         See id. (emphasis
     provided).

     In response, Mr. Sprague filed suit for defamation and false-light
     invasion of privacy against Ms. Porter and the Daily News
     (Appellees) that published the column on January 26, 2010. After
     discovery was complete, the Appellees moved for summary
     judgment and argued that Mr. Sprague failed to produce the legally
     required evidence that the published statements were false or not
     opinion, that they were made with malice, and that he suffered any

                                    -2-
J-A15016-14


       damages.    On May 17, 2013, this [c]ourt granted summary
       judgment on all four grounds because there was not sufficient
       evidence under the law to proceed to trial.

Trial Court Opinion, 11/1/13, at 1-3.

       This timely appeal followed, in which Sprague raises the following issues

for our review:

       1. Should summary judgment be denied in the face of disputed

            defamatory statements and, if not, is there sufficient evidence

            statements regarding the plaintiff were false?

       2.
            state of mind is in dispute and there is ample evidence to
            support a finding defendants published their defamatory
            falsehoods with a reckless disregard for the truth?

       3. Is a jury permitted to award damages to a libel plaintiff for loss
          of reputation and emotional anguish based upon evidence of the
          circulation and content of the defamatory publication and the
          emotional anguish it caused the plaintiff?

       4. Where the
          the plaintiff with respect to his public conduct, may a jury




       In Weaver v. Lancaster Newspapers, Inc., 926 A.2d 899 (Pa. 2007),

our Supreme Court explained the law regarding public figure defamation:1

       In Pennsylvania, the Uniform Single Publication Act, 42 Pa.C.S. §§
       8341-8345, sets forth the elements of a prima facie case in a
       defamation action. The burden is on the plaintiff to prove:

            (1)   The defamatory character of the communication.
____________________________________________


1
  Sprague admitted that for purposes of this litigation he is a public figure See
                                                                  ary Judgment,
¶ 18.


                                               -3-
J-A15016-14


        (2)    Its publication by the defendant.
        (3)    Its application to the plaintiff.
        (4)    The understanding by the recipient of its defamatory
               meaning.
        (5)    The understanding by the recipient of it as intended to
               be applied to the plaintiff.
        (6)    Special harm resulting to the plaintiff from its
               publication.
        (7)    Abuse of a conditionally privileged occasion.

     42 Pa.C.S. § 8343(a). In turn, when a prima facie case of
     defamation is properly raised, the defendant may rebut by proving:

        (1)    The truth of the defamatory communication.
        (2)    The privileged character of the occasion on which it
               was published.
        (3)    The character of the subject matter of defamatory
               comment as of public concern.

     Id. at § 8343(b). Case law further informs us that it if the plaintiff
     is a public figure he or she must prove that the defendant

     knowledge that the statement was false or with reckless disregard
     to its falsity. Curran v. Philadelphia Newspapers, 439 A.2d
652, 659 (Pa. 1981) (quoting New York Times Co. v. Sullivan,
     376 U.S. 254, 279-80 (1964).

Weaver, supra at 903.

                                                             -moving party has



which he bears the burden of proof such that a jury could return a verdict in

              Ertel v. Patriot News Co., 674 A.2d 1038, 1042 (Pa. 1996).

Here, the trial court properly concluded that Sprague failed to establish: (1)

the allegedly defamatory statements were not opinion; (2) the statements

were false; by clear and convincing evidence; (3) the article was published

with malice; and (4) entitlement to damages. Failure to establish any one of



                                     -4-
J-A15016-14



                                                           See Trial Court

Opinion, 11/1/13, at 16.



                                                                            -

reasoned opinion.   We instruct the parties to attach a copy of Judge Rau

decision in the event of further proceedings.

      Order affirmed.



      PANELLA, J., files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




                                      -5-